Citation Nr: 1431606	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  10-40 196     	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a postural back condition (scoliosis).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nilon, Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1954 to February 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied the Veteran's request to reopen his previously-denied claim.  During the course of the appeal the file was transferred to the RO in Newark, New Jersey, which is presently VA's Agency of Original Jurisdiction (AOJ).

In May 2014 the Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) in a videoconference hearing from the Newark RO.  A transcript of the hearing is of record in the Veteran's electronic file in Virtual VA.  During the hearing the Veteran presented additional documentary evidence, with a waiver of original AOJ jurisdiction, and the Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.

During the May 2014 hearing the AVLJ provisionally permitted the Veteran to testify in regard to the issues of increased ratings for his service-connected bilateral hearing loss disability and his service-connected tinnitus.  However, review of the file shows the Board denied an appeal on those issues in April 2008.  Since that Board decision the Veteran has not submitted a new claim requesting higher evaluation for hearing loss.  The Veteran did submit a new request for higher rating for tinnitus, which the AOJ denied in a June 2013 rating decision, but the Veteran has not appealed that decision.  Accordingly, the issues of increased rating for hearing loss and tinnitus are not before the Board on appeal, and the Board does not have jurisdiction over them.



FINDINGS OF FACT

1.  A decision by RO in May 1957 originally denied service connection for postural back condition (scoliosis); the Veteran did not appeal and did not submit material evidence within the appeal period.

2.  A decision by the RO in February 2008 denied the Veteran's request to reopen the previously-denied claim; the Veteran did not appeal and did not submit material evidence within the appeal period.

3.  Evidence received since February 2008 is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim for service connection for a postural back condition (scoliosis).


CONCLUSION OF LAW

The requirements to reopen a previously-denied claim of service connection for a postural back condition (scoliosis) are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the RO sent the Veteran Kent-compliant notice in March 2009, well prior to the July 2009 rating decision on appeal.

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009 (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield, 444 F.3d 1328, 1333-34.

The record also reflects that service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has not been afforded a VA medical examination during the course of the appeal, but when the issue on appeal is new and material evidence the VCAA duty-to-assist is not triggered unless and until the claim is reopened.  38 U.S.C.A. § 5103A.  

The RO submitted a request to Social Security Administration (SSA) for any disability records held by that agency, but SSA notified the RO in writing in October 2009 that the Veteran's folder had been destroyed (under 42 U.S.C. § 402, SSA disability award automatically converts to "old age" pension when the beneficiary turns 65, and SSA's document retention schedule requires the destruction of disability records when the beneficiary turns 72).  VA has no duty to seek to obtain that which does not exist.  Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the Acting VLJ (AVLJ) identified the issue to the Veteran, the Veteran volunteered relevant medical history, and the Veteran's representative and the AVLJ asked questions concerning the circumstances related to his claim for service connection as well as the existence of other evidence that should be obtained.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Applicable Legal Principles

Generally, a claim that has been denied in an unappealed decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

A new theory of causation for the same disease or injury that is the subject of a previously denied claim cannot be the basis of a new claim; instead, the matter must be treated as a claim to reopen without an intervening liberalizing law or VA issue that may affect the disposition of a claim. See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Pelegrini v. Principi, 18 Vet. App. 112, 125-26 (2004).  However, if the prior final denial and the currently claimed disorder involve different diagnostic codes they are different claims for the purpose of VA adjudication; a claim for one diagnosed disease or injury cannot be prejudiced by a claim for another diagnosed disease or injury, but rather the two claims must be considered independently.  Boggs, id.,  citing Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Evidence and Analysis

A rating decision in February 1957 denied the Veteran's claim for service connection for a back disability.  Evidence of record included service treatment records (STRs) and a VA examination in January 1957 that showed minimal scoliosis of the thoracic spine and moderate scoliosis of the lumbar spine; the examiner's impression was postural backache related to [illegible] body mechanics.  The rating decision denied service connection for postural back condition (scoliosis) based on a determination that this was a constitutional or developmental abnormality not considered a disability for which disability compensation may be considered.

The Veteran was advised of the rating decision by letter in February 1957.  The Veteran thereupon submitted a letter from private physician Dr. E.A. Sailer dated in May 1957, asserting he had treated the Veteran for low back strain that the Veteran attributed to a fall during service.  The RO considered Dr. Sailer's letter and issued a new rating decision in May 1957 that continued the denial of service connection, based on a determination that STRs did not document treatment for injury related to a fall and VA examination showed scoliosis and postural backache.

The Veteran was advised of the rating decision by letter in May 1957.  The file does not suggest that he filed an appeal or submitted relevant evidence during the one-year period after notice.

The Veteran filed a new claim for service connection for a back disorder in March 1978.  The RO obtained and considered the following evidence: (1) VA hospital summary showing inpatient treatment in February-March 1978 for disc disease with arthritis and degenerative changes secondary to a fall on the sidewalk in 1966 and a motor vehicle accident in 1975; and, (2) statement in support of claim by the Veteran in May 1978 asserting he had a fall in service and continuous pain thereafter.  The RO issued an administrative decision in June 1978 notifying the Veteran that no further action would be taken until new and material evidence was received.  There is no indication the Veteran filed an appeal or submitted relevant evidence during the one-year period after notice.

The Veteran filed a new claim for service connection for a back disorder in April 2003.  The RO obtained and considered the following evidence: (1) additional treatment records from Dr. Sailer in May 1957 regarding diagnosed back strain; (2) additional VA treatment records addressing inpatient treatment in February-March 1978; (3) magnetic resonance imaging (MRI) report from Seacrest Open MRI in November 2006 showing disc bulge, stenosis, spondylosis and degenerative changes at multiple levels; and, (4) treatment note from South Palm Orthopedics dated in December 2006 and showing treatment for back pain associated with a fall from a roof 50+ years before and current diagnoses of degenerative spondylolisthesis, lumbago, lumbar spondylosis without myelopathy and lumbar stenosis.  The RO denied reopening the claim by a rating decision in February 2008, and the Veteran was notified of the decision by a letter the same month; there is no indication the Veteran filed an appeal or presented material evidence in the year following notice of the denial.

In January 2009 the Veteran submitted his present request to reopen the previously-denied claim, asserting therein that he was injured when he fell in the Philippines.  The RO obtained and considered a VA orthopedic treatment record showing issue of a lumbosacral brace in December 2008.  Thereafter the RO issued the July 2009 rating decision currently on appeal, denying reopening of the claim.

During the course of the appeal the Veteran has submitted, or the RO has obtained, the following additional medical  evidence: (1) duplicate STRs; (2) duplicate VA treatment records from February-March 1978; (3) duplicate of the November 2006 Seacrest Open MRI report cited above; (4) report in December 2008 from MRI Specialists showing degenerative disc disease at multiple levels; (5) treatment report from Dr. Stuart Hirsch in July 2009 showing treatment for L4-5 listhesis with spinal and outlet stenosis; (6) treatment record from University Orthopedic Associates in September 2010 showing treatment for moderate lumbar degenerative disease and mild scoliosis; (7) 

The Veteran also offered a November 2011 to his United States Senator in which he asserted he injured his back in service in a fall in 1955 in the Philippines (the Veteran slipped on a muddy sidewalk and fell onto his back; he was treated with ice in the sick bay and symptoms had been continuous since then).  During his hearing before the Board he essentially repeated this account (while assigned to duty in the Philippines in approximately September 1956 he slipped on a muddy sidewalk and fell on his back; he went to sick bay and was treated with ice).  He also testified that he continued to have symptoms during the remainder of service, that he sought treatment immediately after discharge from service and that he has had continuous symptoms ever since.  He testified that he continues to receive treatment through VA.

On review of the evidence above, the Board notes that the claim has been denied based on a specific determination that the Veteran's scoliosis is a congenital or developmental disorder; such defects are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303(c); Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Nothing in the new evidence received since February 2008 shows or suggests otherwise; the new evidence accordingly does not relate to an unestablished fact necessary to substantiate the claim and is not "material" for that reason.  The Veteran's account of having had an undocumented back injury in service suggests a different theory of causation (traumatic injury during service) but his account of injury during service was before the RO at the time of the rating decision in May 1957 (through the Veteran's reports to the VA examiner and to Dr. Sailer); the presentation of new arguments based on old evidence already of record does not constitute the presentation of new evidence.  Untalan v. Nicholson, 20 Vet. App. 467, 470 (2006).  

Since the original rating decision in 1957 the Veteran has been diagnosed with a number of lumbar spine pathologies other than scoliosis; service connection for such additional pathologies is not prejudiced by the prior denial.  Boggs, 520 F.3d 1330.  However, the previous February 2008 rating decision specifically considered the additional diagnoses such as low back strain (as documented in treatment notes by Dr. Sailer) and degenerative disc disease (noted by several providers but shown to be due to post-service traumas).  The evidence added to the file since February 2008 does not show any lumbosacral pathology that was not previously considered, and accordingly does not raise a new claim under the criteria of Boggs.  

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for a postural back condition (scoliosis) has not been received, and the rating decision in February 2008 remains final.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  


ORDER

Reopening of a previously-denied claim of entitlement to service connection for a postural back condition (scoliosis) is denied.



____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


